Citation Nr: 1636153	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Appellant had active service from May 21, 1970 to June 4, 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This issue was previously before the Board of Veterans' Appeals (Board) in May 2015 and January 2016, at which time the Board remanded the matter for the purpose of further development.  


FINDING OF FACT

The Appellant had a heart disorder which clearly and unmistakably existed prior to his military service and was clearly and unmistakably not permanently aggravated beyond normal progression during active service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Appellant, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 



As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Appellant's claim or might be pertinent to the bases of the claim, has been submitted, identified, or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to the January 2016 Board remand, an April 2016 VA addendum opinion (pertaining to a VA examination conducted in July 2015) discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue; the duty to assist requirement has been satisfied.  Moreover, neither the Appellant nor his representative has objected to the adequacy of the opinion.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Board notes that the Appellant has claimed entitlement to service connection for a heart disorder, attesting that such was aggravated during his brief period of active service.  

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Turning to the question of in-service disease or injury, the Board notes that an appellant is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

Here, the Appellant's May 5, 1970, enlistment examination failed to note any cardiac disorder following an examination.  As such, the presumption of soundness attaches in this case.  

To rebut the presumption of sound condition [under section 1111 of the statute for disorders not noted on the entrance or enlistment examination], VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  VA must prove both prongs to rebut the presumption of soundness.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

The Board must first determine whether the evidence shows that the Appellant's cardiac disorder clearly and unmistakably existed prior to his entry into service.  Here, an Aptitude Board report, dated June 1, 1970, found that retention was not warranted due to a condition which existed prior to entry into naval service which was not aggravated therein.  A psychological evaluation indicated that the Appellant's fear of water was demonstrated by severe pain in his chest, as well as leg cramps.  He was taken to sick bay in an ambulance following one such episode at a pool.  On that occasion, he was removed from the pool after losing consciousness.  

The Appellant himself admitted that he had a history of such symptoms since the age of 11 years.  The Aptitude Board determined that it was doubtful that the Appellant could overcome this longstanding condition, and that he lacked the necessary maturity, self-sufficiency, and initiative to function effectively in the Navy.  He was separated from service three days later.  

A June 18, 1970, physical examination revealed diagnoses consisting of an enlarged heart, a heart murmur, and rheumatic heart disease.  An opinion with regard to in-service aggravation of a pre-existing disorder was not provided at that time.

Following the initial Board remand in this case, a VA examination was conducted in July 2015.  At that time, the Appellant was diagnosed with coronary artery disease and a history of mycoardial infarction.  Rheumatic heart disease was not identified.  While the Board found the initial opinion inadequate and contradictory, an addendum opinion was authored in April 2016.  The examiner reviewed a report from June 18, 1970, which provided a diagnosis of rheumatic heart disease with a Grade 2 diastolic murmur.  It was further noted that there was no evidence of record indicating an acute rheumatic fever.  As such, the examiner determined that the Appellant likely suffered from rheumatic fever as a child, and as such, that any corresponding cardiac disorder pre-existed his period of active service.  The examiner pointed out that Grade 2 diastolic murmurs were likely to occur over many years, and that there was no supporting evidence of acute illness or trauma to the heart/chest during the Appellant's period of service.  As such, his enlistment physical more likely than not missed that diagnosis.

As such, the Board finds that clear and unmistakable evidence exists to show that the disorder which resulted in the Appellant's early separation pre-existed his very brief period of service.  It is clear that the Appellant's fear of water (manifested by severe chest pain), possibly in accordance with an intertwined physiological condition which ultimately led to his separation, had existed for years prior to enlistment.  If this physiological condition was, in fact, rheumatic heart disease, the examiner indicated that this diagnosis pre-existed service as well.  

Next, the Board must determine whether clear and unmistakable evidence exists to show that the Appellant's pre-existing disorder was not aggravated during his period of service.  

Turning back to the April 2016 addendum opinion, the Board notes that the Appellant's current cardiac diagnoses include coronary artery disease, myocardial infarction, and atrial fibrillation.  To that end, the examiner noted that the former is the result of fatty build-up in the vascular arteries which then leads to the infarction.  As for fibrillation, this condition is the result of the aging process and occurs when the electrical activity of the heart functions improperly.  In contrast, rheumatic heart disease affects the mitral valve of the heart and is clearly and unmistakably not responsible for the Appellant's current diagnoses, per the examiner.  

She further stated that his former diagnosis of rheumatic heart disease was not aggravated beyond its natural progression, as such would manifest with the need for a mitral valve replacement within a 20-year period, which had not occurred in this case.  

Finally, it was noted that chest pains resultant from psychological fear often cause a patient to believe that he or she is having a heart attack, as such fear attacks typically present with spontaneous, discrete episodes of chest pain and shortness of breath (each specifically noted by the Appellant during his period of service and immediately thereafter).  

Following a review of the evidence in its totality, the Board finds that the most probative medical evidence weighs against the Appellant's claim.  While the Board notes that the Appellant was discharged from service as a result of his reported chest pain (and fear), there is no indication that the disorder diagnosed at that time (rheumatic heart disease) was in any way exacerbated as a result of his two-week period of service.  Further, in a comprehensive opinion, a VA examiner indicated that such an exacerbation would have been manifest by the need for a mitral valve replacement.  This procedure, per evidence of record, never took place.  

In further support, the examiner indicated that the Appellant's current heart disorders were in no way related to a decades-old diagnosis of rheumatic heart disease, which was most likely developed following childhood rheumatic fever.  She indicated that rheumatic heart disease was clearly and unmistakably not responsible for his current heart disorders.

Importantly, the Board finds that any pre-existing heart disorder, to include rheumatic heart disease, was clearly and unmistakably not aggravated beyond normal progression during his stint in the military.  Inasmuch as the Appellant is considered competent to report in-service chest pain, such symptoms were found by the VA examiner of record as consistent with a psychiatric disorder unrelated to rheumatic heart disease or any currently-diagnosed cardiac condition.

With regard to the Appellant's statements during the course of his appeal in which he attributed his claimed condition to his brief stint in service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  

As a lay person, the Veteran is competent to report what comes to him through his senses, so he would be competent to report experiencing a symptom such as chest pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not been shown to have either the medical training or expertise to provide a complex medical opinion such as whether a heart condition was permanently aggravated.  As such, the Veteran's statements do not refute the medical evidence of record in this case.  Thus, the Appellant's lay statements with regard to etiology are afforded limited probative value in this case.  

Finally, the Board notes that the Appellant has not claimed that any current heart disorder is the result of exposure to herbicides during his period of active service.  While such presumption is applicable to those appellants who served in Vietnam, or in other enumerated foreign areas, each of the Appellant's 14 days of service was domestic in nature.  As such, this presumption would not apply in this instance.

In sum, the more probative and competent evidence demonstrates that the disorder for which the Appellant was discharged, possibly rheumatic heart disease, clearly and unmistakably pre-existed his period of active duty.  Further, the evidence also establishes that rheumatic heart disease was clearly and unmistakably not aggravated during that period of time.   Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Appellant's claim, and as such entitlement to service connection for a heart disorder is denied.


ORDER

Service connection for a heart disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


